 1   Ryan A. Hamilton
     Nevada Bar No. 11587
 2   HAMILTON LAW
     5125 S. Durango Dr., Ste. C
 3   Las Vegas, NV 89113
     Tel: (702) 818-1818
 4   Fax: (702) 974-1139 (fax)
     ryan@hamlegal.com
 5   Attorney for the Plaintiff/Counterdefendant,
     Leon Enterprises, Inc.
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8

 9    LEON ENTERPRISES, INC., a Nevada              Case No.: 2:19-cv-01672-RFB-BNW
      Corporation;
10
              Plaintiff and Counterdefendant,
11                                                  STIPULATION OF DISMISSAL
       vs.                                          WITH PREJUDICE
12
      BENJAMIN GONZALEZ, an individual; and
13    MELISSA CARDENAS, an individual;
14
              Defendants and Counterplaintiffs,
15

16
      BENJAMIN GONZALEZ, an individual; and
17    MELISSA CARDENAS, an individual;

18                    Third Party Plaintiffs,

19     vs.

20    ALEJANDRO LEON, an individual; and
      LAURA LEON, an individual;
21
                      Third Party Defendants.
22

23

24

25

26
 1
            Plaintiffs/Counterdefendants LEON ENTERPRISES, INC. and
 2   Defendants/Counterplaintiffs BENJAMIN GONZALEZ and MELISSA CARDENAS, hereby

 3   stipulate to the dismissal of this action with prejudice. The parties are to bear their own cost and
     attorney fees.
 4
            DATED this 24th day of January 2020.
 5

 6

 7     HAMILTON LAW                                     RAICH LAW PLLC

 8
       /s/ Ryan A. Hamilton_____                        /s/ Sagar Raich___________
 9     Ryan A. Hamilton, Esq.                           Sagar Raich, Esq.
       Nevada Bar No. 11587                             RAICH LAW PLLC
10     5125 S. Durango, Suite C                         6785 S. Eastern Avenue, #5
       Las Vegas, NV 89113                              Las Vegas, NV 89119
11     Attorney for Plaintiff/Counterdefendant          Attorney for Defendants

12

13
     Respectfully Submitted By:
14
     HAMILTON LAW
15
     By: /s/ Ryan A. Hamilton_____
16       Ryan A. Hamilton, Esq.
         Nevada Bar No. 11587
17       5125 S. Durango, Suite C
         Las Vegas, NV 89113
18       ryan@hamlegal.com
         Attorney for Plaintiff/Counterdefendant
19

20

21

22

23

24

25

26
 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
      LEON ENTERPRISES, INC., a Nevada                      Case No.: 2:19-cv-01672-RFB-BNW
 4
      Corporation;
 5
                Plaintiff and Counterdefendant,
                                                            ORDER FOR DISMISSAL WITH
 6
        vs.                                                 PREJUDICE
 7
      BENJAMIN GONZALEZ, an individual; and
      MELISSA CARDENAS, an individual;
 8

 9              Defendants and Counterplaintiffs,

10

11    BENJAMIN GONZALEZ, an individual; and
      MELISSA CARDENAS, an individual;
12
                       Third Party Plaintiffs,
13
        vs.
14
      ALEJANDRO LEON, an individual; and
15    LAURA LEON, an individual;

16                     Third Party Defendants.
17

18

19            The Plaintiffs/Counterdefendants LEON ENTERPRISES, INC. and
     Defendants/Counterplaintiffs BENJAMIN GONZALEZ and MELISSA CARDENAS have
20
     stipulated to dismiss this case with prejudice. The Court, having reviewed the parties’ stipulation,
21
     hereby approves the parties’ stipulation.
22            ///
23            ///

24

25

26
 1
            Accordingly, this case is dismissed with prejudice. Each party to bear his or her own
 2   attorneys’ fees and costs. IT IS SO ORDERED.

 3                                       ________________________________
                                         RICHARD F. BOULWARE, II
            DATED: ______________, 2020.
 4                                       UNITED STATES DISTRICT JUDGE

 5                                                DATED this 30th day of January, 2020.
                           _______________________________
                           United States District Court Judge
 6

 7

 8   Respectfully Submitted By:

 9   HAMILTON LAW

10   By: /s/ Ryan A. Hamilton_____
         Ryan A. Hamilton, Esq.
11       Nevada Bar No. 11587
         5125 S. Durango, Suite C
12       Las Vegas, NV 89113
         ryan@hamlegal.com
13       Attorney for Plaintiff/Counterdefendant

14

15

16

17

18

19

20

21

22

23

24

25

26
